             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

                                      *
JAMES CORMICAN,
                                      *

                                      *
     Plaintiff,
                                      *


          V.                          *              CV 618-074
                                      *

                                      *
MARK SMITH, Deputy Warden of
                                      *
Security,
                                      *


     Defendant.                       *



                                    ORDER




     Before    the     Court   is   Plaintiff's     notice    of   voluntary

dismissal.     (Doc.    3.)    Plaintiff    filed   his   notice   prior   to

Defendant being served in this case.        Upon due consideration, this

Court finds that dismissal is appropriate under Federal Rule of

Civil Procedure 41(a)(1).      IT IS THEREFORE ORDERED that the above-

captioned action is DISMISSED WITHOUT PREJUDICE.              The Clerk is

directed to TERMINATE all deadlines and CLOSE this case.

     ORDER ENTERED at Augusta, Georgia, this                 day of January,

2019.




                                          J.(,^_R^jMi: HALL,^CHIEF JUDGE
                                          UNirm STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
